Exhibit 10.1

FIRST AMENDMENT TO

LOAN AND LEASE AGREEMENT

This First Amendment to Loan and Lease Agreement is entered into as of
December 17, 2014 (the “Amendment”) by and between ESSEX CAPITAL CORPORATION
(“Essex”) and REVANCE THERAPEUTICS, INC. (“Company”).

RECITALS

Company and Essex are parties to that certain Loan and Lease Agreement dated as
of December 20, 2013, as amended from time to time (the “Agreement”). Acceptance
of the Ima Life Equipment (as defined in the Agreement) has been delayed. As a
result, the parties desire to amend the Agreement in accordance with the terms
of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Unless otherwise defined, all initially capitalized terms used in this
Amendment shall be as defined in the Agreement.

2. The parties hereby confirm that: (a) the Initial Advance was timely requested
by Company and was made in full by Essex on December 24, 2013; (b) the Second
Advance was timely requested by Company and was made in full by Essex on
January 27, 2014; (c) Company properly delivered Warrants to Essex in connection
with the Initial Advance and the Second Advance; (d) Company sold the Seidenader
Equipment to, and leased the Seidenader Equipment back from, Essex on May 28,
2014; (e) there is no remaining Seidenader Equipment to be sold or leased back
under the Agreement; (f) the Notes currently outstanding from Company in favor
of Essex are the Amended and Restated Secured Promissory Note dated May 28, 2014
(AR-EPN-0 I) and the Secured Promissory Note dated September 25, 2014
(Replacement Note EPN-02) (the “Existing Notes”); and (g) the aggregate
principal amount of the Existing Notes is $3,904,610.61.

3. The payment date for the principal amount and all accrued interest
outstanding under the Existing Notes is December 20, 2014. On that date, Company
will repay the entire principal balance and all accrued interest on such Notes.
No further Advances will be made under the Agreement.

4. The description of the Ima Life Equipment set forth on Exhibit A-1 and
Schedule 1 to the Agreement is updated in its entirety to read as set forth on
Schedule I to this Amendment. Company represents and warrants that it has not
yet made its first functional use of the Ima Life Equipment, but that all of
such Ima Life Equipment will be fully accepted and installed prior to March 16,
2015.

5. On March 16, 2015, Company will sell, and Essex will purchase all of such Ima
Life Equipment. The purchase price for the Ima Life Equipment (the “Purchase
Price”) shall be equal to the total aggregate agreement amount invoiced to
Company by Ima Life and actually paid by Company to Ima Life with respect to
such Ima Life Equipment; provided, however, that such Purchase Price shall not
exceed $9,704,610.61. Essex shall pay the Purchase Price by delivering good
funds via wire transfer. Except as modified hereby, the terms and conditions of
the Agreement shall apply with respect to the sale of the Ima Life Equipment.

6. Upon receipt of the Purchase Price by Company, Essex shall lease back such
Ima Life Equipment to the Company in accordance with the lease terms of the
Agreement; provided, however, that at Essex’s election, the Ima Life Equipment
shall be divided into separate subsets (each a “Tranche”). The details with
respect to the composition of each such Tranche will be determined by the mutual
agreement of the parties in good faith. Anything in the Agreement to the
contrary notwithstanding, the parties agree that they will enter into separate
leases for each of the Tranches. Thelma Life Equipment shall not be divided into
more than ten Tranches without Company’s prior written consent.

7. Concurrently with the execution of this Amendment, Company is issuing to
Essex that Certain Warrant to Purchase Capital Stock (No. EPW-03), which
entitles the holder to purchase up to 44,753 shares of Company’s Common Stock.

8. The Agreement, as amended hereby, shall be and remain in full force and
effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects.

 

1



--------------------------------------------------------------------------------

9. Company represents and warrants that the representations and warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment, and that, upon execution and delivery of this
Amendment, no Event of Default has occurred and is continuing.

10. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

REVANCE THERAPEUTICS, INC. By:  

/s/ L. Daniel Browne

Name:   L. Daniel Browne Title:   President and Chief Executive Officer ESSEX
CAPITAL CORPORATION By:  

/s/ Ralph T. Iannelli

Name:   Ralph T. Iannelli Title:   President



--------------------------------------------------------------------------------

SCHEDULE I

UPDATED DESCRIPTION OF IMA LIFE EQUIPMENT

 

Equipment

   Manufacturer    Serial Number    Revance ID #

Vega 6 Intemal Vial Washer

   IMA LIFE    L7DO14    01-VWAS-001

Hygra 300 External Vial Washer

   IMA LIFE    L3Z047    01 -VW AS-002

CLU Compact Loading/Unloading System #1

   IMA LIFE    EK2054    01-LOAD-001

CLU Compact Loading/Unloading System #2

   IMA LIFE    EK2055    01-LOAD-002

Lyomax 17 (Lyophilizer 1)

   IMA LIFE    900EEF1028    01-LYOP-002

Lyomax 17 (Lyophilizer 2)

   IMA LIFE    900EEF1029    01-LYOP-003

Xtrema 2000 Fill Machine

   IMA LIFE    SL1028    01-VFIL-002

ALU 400 Capping Machine

   IMA LIFE    SA3069    01-VCAP-002

Sensitive AV Vial Labeler Machine

   IMA LIFE    L1D061    01-LABL-00 I

V-300 Tray Loading Machine

   IMA LIFE    L5A042    01-TRAY-001